February 24, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  GILLASPIA INVESTMENT GROUP, INC. D/B/A TEXAS TRUCK SALES,
                         Appellant

NO. 14-15-00005-CV                          V.

                         LEAH M. DAIGLE, Appellee
                     ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on August 22, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Gillaspia Investment Group, Inc. d/b/a Texas Truck Sales.


      We further order this decision certified below for observance.